Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to Applicants’ arguments filed on 08/23/2022. Claims 1-7 are presented for examination and are still rejected for the reasons indicated herein below.     


Terminal Disclaimer
2.	The terminal disclaimer filed on 08/23/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (CN 103887987 A)

Regarding claims 1 and 5, Chen et al. (e.g. see Figs. 1-8) discloses “An isolated converter with high boost ratio comprising: a transformer (T) comprising a secondary-side coil (NS) having a first node (top node) and a second node (bottom node) (e.g. Fig. 2, see T, NS and its top and bottom nodes), a first bridge arm having a first switch (D5), a first capacitor (Ca1), and a second switch (D8) connected in series, a second bridge arm connected to the first bridge arm in parallel, and the second bridge arm having a third switch (D1), a second capacitor (Ca2), and a fourth switch (D4) connected in series, and a fifth switch (S1) and a sixth switch (S2), wherein the first node (top node of NS) is connected to the second bridge arm through the sixth switch (S2); the secondary-side coil (NS), the sixth switch (S2), and the second capacitor (Ca2) form a first current path, wherein the second node (bottom node of Ns) is connected to the first bridge arm through the fifth switch (S1); the secondary-side coil (NS), the fifth switch (S1), and the first capacitor (Ca1) form a second current path (Examiner’s note: a recitation of connecting two or more elements does not necessarily mean a direct connection between them. Therefore all of the circuit elements are connected either directly or indirectly based on broadest reasonable interpretation)”. Chen et al. does not appear to explicitly disclose first to fourth switches. Chen et al. discloses first to fourth diodes. However, replacing the diodes with switches would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to replacing the diodes with switches for the purpose of using a well-known equivalent alternative protection element. Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987). Also for the purpose of protection, enhancing the power efficiency, and making the device more widely usable.

Regarding claim 2, Chen et al. (e.g. see Figs. 1-8) discloses “wherein the first switch is a first diode (D5), the second switch is a second diode (D8), the third switch is a third diode (D1), the fourth switch is a fourth diode (D4), the fifth switch is a fifth diode (diode in parallel with S1), and the sixth switch is a sixth diode (diode in parallel with S2)”.

Regarding claims 3 and 6, Chen et al. (e.g. see Figs. 1-8) discloses “wherein an anode of the first diode (D5) and the first capacitor (Ca1) are connected at a first upper node (node between D5 and Ca1), a cathode of the second diode (D8) and the first capacitor (Ca1) are connected at a first lower node (node between D8 and Ca4), an anode of the third diode (D1) and the second capacitor (Ca2) are connected at a second upper node (node between D1 and Ca2), a cathode of the fourth diode (D4) and the second capacitor (Ca2) are connected at a second lower node (node between D4 and Ca3), a cathode of the first diode (D5) is connected to a cathode of the third diode (D1), an anode of the second diode (D8) is connected to an anode of the fourth diode (D4), an anode of the fifth diode (diode in parallel with S1) is connected to the second node (bottom node of NS, indirectly) and the second lower node (node between D4 and Ca3, indirectly), and a cathode of the fifth diode (diode in parallel with S1) is connected to the first upper node (node between D5 and Ca1, indirectly), and an anode of the sixth diode (diode in parallel with S2) is connected to the first node (top node of NS, indirectly) and the first lower node (node between D8 and Ca4, indirectly), and a cathode of the sixth diode (diode in parallel with S2) is connected to the second upper node (node between D1 and Ca2, indirectly)”.

Regarding claims 4 and 7, Chen et al. (e.g. see Figs. 1-8) discloses “wherein an anode of the first diode (D5) and the first capacitor (Ca1) are connected at a first upper node (node between D5 and Ca1), a cathode of the second diode (D8) and the first capacitor (Ca1) are connected at a first lower node (node between D8 and Ca4), an anode of the third diode (D1) and the second capacitor (Ca2) are connected at a second upper node (node between D1 and Ca2), a cathode of the fourth diode (D4) and the second capacitor (Ca2) are connected at a second lower node (node between D4 and Ca3), a cathode of the first diode (D5) is connected to a cathode of the third diode (D1), an anode of the second diode (D8) is connected to an anode of the fourth diode (D4), a cathode of the fifth diode (diode in parallel with S1) is connected to the second node (bottom node of NS, indirectly) and the second upper node (node between D1 and Ca2, indirectly), and an anode of the fifth diode (diode in parallel with S1) is connected to the first lower node (node between D8 and Ca4, indirectly), and a cathode of the sixth diode (diode in parallel with S2) is connected to the first node (top node of NS, indirectly) and the first upper node (node between D5 and Ca1, indirectly), and an anode of the sixth diode (diode in parallel with S1) is connected to the second lower node (node between D4 and Ca3, indirectly)”.



Response to Argument(s)
4.	Applicant's argument(s) filed on 08/23/2022 have been fully considered but they are not persuasive and the claims are also still rejected in view of the same grounds of rejection. 

 In the remarks, 
Applicant argues in the response that:
The combination of Chen et al. does not disclose the features of “wherein the first node is connected to the second bridge arm through the sixth switch; the secondary-side coil, the sixth switch, and the second capacitor form a first current path, wherein the second node is connected to the first bridge arm through the fifth switch; the secondary-side coil, the fifth switch, and the first capacitor form a second current path” as recited in Applicant’s claim 1.

In response to argument(s): 

       Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. 
			Also, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Moreover, in response to applicant's argument that Chen et al. reference does not disclose the above mentioned limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Therefore, the combination of Chen et al. clearly discloses all the claimed limitations based on the broadest reasonable interpretation. The limitations “wherein the first node is connected to the second bridge arm through the sixth switch; the secondary-side coil, the sixth switch, and the second capacitor form a first current path, wherein the second node is connected to the first bridge arm through the fifth switch; the secondary-side coil, the fifth switch, and the first capacitor form a second current path”, as recited in Applicant’s claim 1 are in fact still read on the combination of Chen et al., for example, (Chen et al. shows “wherein the first node (top node of NS) is connected to the second bridge arm through the sixth switch (S2); the secondary-side coil (NS), the sixth switch (S2), and the second capacitor (Ca2) form a first current path, wherein the second node (bottom node of Ns) is connected to the first bridge arm through the fifth switch (S1); the secondary-side coil (NS), the fifth switch (S1), and the first capacitor (Ca1) form a second current path (Examiner’s note: a recitation of connecting two or more elements does not necessarily mean a direct connection between them. Therefore, all of the circuit elements are connected either directly or indirectly based on the broadest reasonable interpretation)”. Chen et al. does not appear to explicitly disclose first to fourth switches. Chen et al. discloses first to fourth diodes. However, replacing the diodes with switches would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to replacing the diodes with switches for the purpose of using a well-known equivalent alternative protection element. Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987). Also for the purpose of protection, enhancing the power efficiency, and making the device more widely usable).
To clarify this further, the combination of Chen et al. clearly shows that the first node (top node of NS) is connected to the second bridge arm (examiner’s note: since the second bridge arm includes a third switch, a second capacitor and a fourth switch. Examiner interpreted the second bridge arm to include only D1, Ca2 and D4 in Chen et al. reference) through the sixth switch (S2. Examiner’s note, the claim limitation did not exclude other circuit elements because Applicant did not claim direct connections between the circuit elements. Therefore, clearly the “first node is connected to the second bridge arm through the sixth switch”); the secondary-side coil (NS), the sixth switch (S2), and the second capacitor (Ca2) form a first current path (Implicit, “the secondary-side coil, the sixth switch, and the second capacitor form a first current path”. Again the claim limitation as stated does not exclude other circuit elements and does not have direct connection between the claimed circuit elements), wherein the second node (bottom node of Ns) is connected to the first bridge arm (examiner’s note: since the first bridge arm includes a first switch, a first capacitor and a second switch. Examiner interpreted the first bridge arm to include only D5, Ca1 and D8 in Chen et al. reference)  through the fifth switch (S1. Examiner’s note, the claim limitation did not exclude other circuit elements because Applicant did not claim direct connections between the circuit elements. Therefore, clearly the “second node is connected to the first bridge arm through the fifth switch”); the secondary-side coil (NS), the fifth switch (S1), and the first capacitor (Ca1) form a second current path (Implicit, “the secondary-side coil, the fifth switch, and the first capacitor form a second current path”. Again the claim limitation as stated does not exclude other circuit elements and does not have direct connection between the claimed circuit elements). Moreover, Chen et al. does not appear to explicitly disclose first to fourth switches. Chen et al. discloses first to fourth diodes. However, replacing the diodes with switches would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to replacing the diodes with switches for the purpose of using a well-known equivalent alternative protection element. Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987). Also for the purpose of protection, enhancing the power efficiency, and making the device more widely usable).
Furthermore, applicant has other arguments such as that the circuit structure and the connections between the circuit elements are different and that there are more circuit elements in the reference of Chen et al.  However, the claims as currently presented do not claim such direct connections.  Therefore, in response to applicant's argument of such structure or certain connections, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant is advised to modify the language of the claims to clearly reflect the argument presented. 
Again as discussed in the rejection above of independent claim 1, the combination of Chen et al. clearly shows these limitations (see the rejection and response to arguments above). Thus, applicant's arguments are invalid. 




Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839